Citation Nr: 0819129	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-23 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1997 to February 
1998 and from July 1998 to May 2002.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal of An August 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

The veteran's appeal was previously before the Board in July 
2007, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from obtaining or maintaining any form of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).
If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a) (2007).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

The veteran is service-connected for lumbar and cervical 
spine disorders, a left knee disorder, a headache disorder 
and a left hand disorder.  The combined disability evaluation 
for all of his service-connected disorders is 60 percent.  
Thus, the veteran does not meet the schedular criteria for 
consideration of a total rating based on individual 
unemployability.  See 38 C.F.R. § 4.16(a) (2007).

Although the veteran does not meet the schedular criteria for 
consideration of a TDIU rating, the Board must also consider 
whether extra-schedular consideration is warranted.  As set 
out above, such consideration is warranted when a veteran 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), and when two 
additional criteria are met.  First, it must be shown that 
the claimant is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities; see 38 C.F.R. § 4.16(b) (2007).  Second, the 
case must present such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, that 
would render impractical the application of the regular 
schedular standards; see 38 C.F.R. § 3.321 (2007).  In this 
case, as will now be addressed, neither criterion is met.  
Therefore, referral of this case to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration is not in order.

The Board finds that the evidence of record does not support 
a conclusion that the veteran is not able to maintain gainful 
employment due to his service-connected left hand, low back, 
cervical spine, left knee or migraine disabilities.  Evidence 
in the record shows that the veteran was employed in 2003 in 
Industrial Park.  During his most recent VA examinations in 
September 2007, the veteran reported that he had been 
employed as a security guard and in customer service at a 
supermarket.

As discussed above, in accordance with the July 2007 Board 
remand, the veteran was afforded VA examinations in September 
2007.  The examiner was instructed to give an opinion as to 
the effect of each of the veteran's disabilities on his 
ability to secure and maintain gainful employment.  

With regard to the veteran's left hand disability, the 
veteran was diagnosed with an old well-healed fracture of the 
mid-shaft of the left ring finger metacarpal.  The veteran 
reported that he was last employed as a security guard, and 
that he was then currently unemployed because he had moved 
from Puerto Rico to Florida.  He claimed that he had applied 
for a job in housekeeping at the Miami VA Medical Center, but 
that he was not hired due to his low back condition.  The 
examiner opined that the veteran's left hand disability alone 
as likely as not does not preclude him from securing and 
maintaining gainful employment, as he is right-handed and he 
tolerated his job as a security guard in Puerto Rico.

With regard to the veteran's service-connected lower back and 
cervical spine disabilities, the veteran was diagnosed with 
sacroilitis with degenerative joint disease of the lumbar 
spine and his cervical spine examination was normal during 
his September 2007 VA examination.  The veteran reported at 
that time that he was last employed in customer service at a 
supermarket and that he was unemployed because he was looking 
for work.  The examiner opined that besides reasonable 
limitations such as no lifting greater than 50 to 75 pounds 
and avoiding work that required having his lower back in a 
prolonged flex position, given his overall good range of 
motion and his appropriate upper motor strength, there is no 
reasonable impairment to the veteran securing and following 
gainful employment.
The veteran also had his left knee examined again in 
September 2007.  At that time, the examination was normal and 
the examiner opined that the veteran has no specific work 
limitations due to this disability.

With regard to his migraine headaches disorder, the veteran 
was again diagnosed with migraines in September 2007, and the 
examiner opined that the condition does not preclude him from 
employment, noting that the condition did not interfere with 
his job as a security guard in Puerto Rico for 7 months and 
that he only ended his employment to move to Florida.

The Board notes that there is no evidence of record to 
support the veteran's claim that he had applied for a job in 
housekeeping at the Miami VA Medical Center, but that he was 
not hired due to his low back condition.

In summary, the evidence does not establish or suggest that 
the veteran's service-connected disabilities are sufficient 
by themselves to preclude him from obtaining or engaging in 
substantially gainful employment.  Accordingly, referral of 
the veteran's TDIU claim for extra-schedular consideration is 
not warranted, and the claim must be denied.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in April 2004, prior to the initial 
adjudication of the claim, the veteran was provided with the 
notice required by section 5103(a), to include notice that he 
submit any pertinent evidence in his possession.  The Board 
notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).  The veteran was provided the specific 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in March 2006.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.  The Board is satisfied that 
any procedural errors in the development and consideration of 
the claim were not prejudicial to the veteran.


	(CONTINUED ON NEXT PAGE)




ORDER

A total disability rating for compensation purposes based 
upon individual unemployability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


